Citation Nr: 1722936	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-13 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from October 1969 to September 1973, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, continued a 20 percent rating for diabetes mellitus with diabetic retinopathy.

The Veteran filed a Notice of Disagreement in May 2010 challenging the evaluation of his diabetic peripheral neuropathy of his lower extremities.  Following the RO's issuance of a Statement of the Case in November 2013, the Veteran did not submit a Substantive Appeal to perfect his appeal.  Thus, the Board does not have jurisdiction over the issues.  See Locklear v. Shinseki, 24Vet. App. 311, 315 (2011).


FINDING OF FACT

Throughout the appeals period, the Veteran's diabetes mellitus required the use of insulin and a restricted diet; regulation of activities has not been shown.


CONCLUSION OF LAW

The criteria for an evaluation higher than 20 percent for diabetes mellitus with diabetic retinopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's diabetes mellitus with diabetic retinopathy has been rated 20 percent from July 2006 under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016), the code for evaluation of diabetes mellitus.  

Under this code, a 20 percent rating is assigned if diabetes requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned if diabetes requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned if this condition requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned if this condition requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

The following notes apply to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2): When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  Id.

On VA examination in September 2007, the Veteran was noted to follow a diet restricting carbohydrates and fats.  He walked half a mile daily.  He visited his doctor every four months.  He had had no hypoglycemia, ketoacidosis, or hospitalizations.  His medications were Glipizde- 10mg twice daily and Metformin- 850mg twice daily.  The Veteran checked his blood sugar two or three times a week.  He had very mild background diabetic retinopathy that had not caused any visual difficulties.  

An August 2008 VA eye examination noted that the Veteran's diabetes mellitus was treated with insulin and tablets.  Corrected distance vision was 20/20 in the left eye and 20/25 in the right eye.  The examiner noted diabetes mellitus with mild diabetic retinopathy.  

VA examination in September 2008 noted the Veteran used insulin and oral medications for control of diabetes mellitus.  He visited his doctor every four months.  He had had no hypoglycemia, ketoacidosis, or hospitalizations.  He followed a restricted diet but had no regulation of activities.  

On VA examination in September 2010, the examiner noted that the Veteran had never been hospitalized for diabetes or had to see his diabetic care provider due to ketoacidosis or hypoglycemia.  The Veteran followed a low carbohydrate/low fat diet, but had no restriction of activity on account of the diabetes.  He took insulin.

On VA examination in April 2012, the examiner noted that the Veteran' diabetes was under good control.  He had never been hospitalized for ketoacidosis or hypoglycemia.  He saw his doctor less than twice per month.  The Veteran followed a restricted diet, but had no restriction of activity on account of the diabetes.  He took insulin and Metformin.

A November 2013 treatment record noted that with respect to exercise the Veteran was "still walking-trying to increase to twice daily."  A January 2015 VA outpatient treatment record noted that the Veteran' diabetes mellitus had a history of good overall glycemic control.  "He is doing good overall at this time."

A December 2013 VA optometry note referred to diabetes mellitus without diabetic retinopathy.  A May 2015 VA diabetic retinopathy surveillance consult noted no diabetic retinopathy.

An evaluation in excess of 20 percent is not warranted because the evidence does not show the service-connected diabetes mellitus required regulation of activities.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (medical evidence is required to support the "regulation of activities" criterion).  As noted above, as recently as November 2013 increased exercise was a goal, while the VA examinations of record have specifically noted that regulation of activities was not warranted.  Without a showing of "regulation of activities," a rating in excess of 20 percent is not warranted because the criteria are conjunctive in nature.  See Camacho, 21 Vet. App. at 366.  

The weight of the evidence is also against a separate compensable rating for diabetic retinopathy.  Diabetic retinopathy is rated under 38 C.F.R. § 4.79, Diagnostic Code 6006, which directs that eye disabilities are to be rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  Throughout the rating period, the evidence demonstrates visual acuity of 20/40 or better with no incapacitating episodes during the past 12 months, which is consistent with a noncompensable (i.e., 0 percent) schedular rating.  For these reasons, the Board finds that a separate compensable rating for diabetic retinopathy is not warranted.


ORDER

A rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


